
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 218
        [Docket No. 201207-0329]
        RIN 0648-BJ90
        Takes of Marine Mammals Incidental to Specified Activities; Taking Marine Mammals Incidental to U.S. Navy Construction at Naval Station Norfolk in Norfolk, Virginia
        Correction
        In proposed rule document 2020-27300 appearing on pages 83001 through 83026 in the issue of Monday, December 21, 2020, make the following correction:
        (1) On page 83001, in the second column, in the DATES section, change “January 20, 2021” to read “January 21, 2021.”
        
      
      [FR Doc. C1-2020-27300 Filed 1-12-21; 8:45 am]
      BILLING CODE 1301-00-D
    
  